Citation Nr: 0025253	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
July 1979.

In February 1999, the Board of Veterans' Appeals (Board) 
reopened the veteran's claim concerning service connection 
for schizophrenia and remanded the claim for additional 
development.  In a March 2000 supplemental statement of the 
case, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, continued to deny 
service connection for schizophrenia. 

The Board notes that the veteran testified before a local 
hearing officer in May 1997.  On a March 1997 Form 9, the 
veteran indicated that he wanted to testify in Washington, 
D.C., before a Board member.  This hearing was scheduled to 
take place on August 5, 1998.  However, in two written 
memorandums dated in June 1998, the veteran indicated that he 
did not wish to appear for this hearing.  

In a written statement associated with the claims file in 
August 1994, the veteran appears to raise a claim concerning 
an earlier effective date for service connection for a foot 
disability.  As noted in the Board's February 1999 
decision/remand, since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, it 
must be referred to the RO for initial consideration.  In 
addition, the Board again notes that in March 1997, the 
veteran submitted an application for increased compensation 
benefits based on unemployability.  It still does not appear 
that the RO has taken any action on this claim, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim concerning service connection for schizophrenia 
is plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

3.  It is at least as likely as not that the veteran's 
psychosis began during active duty.


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that in January 1976, the 
veteran was examined for enlistment purposes.  He denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or any periods of unconsciousness.  Upon examination, 
no neurologic or psychiatric abnormalities were noted.  The 
veteran was examined for separation purposes in March 1979.  
No neurologic or psychiatric abnormalities were noted.  

The claims file also contains documentation related to an 
examination the veteran underwent in July 1982, for purposes 
of retention in the Army Reserves.  Prior to the examination, 
the veteran denied any history of frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or any periods of 
unconsciousness.  Upon examination, no neurologic or 
psychiatric abnormalities were noted.  

In February 1984, the veteran filed, in part, a claim 
concerning service connection for "nerves."  He indicated 
that he had been treated for "nerves" at Wilson Green 
Mental Hospital in Wilson, North Carolina, in May 1982 or 
1983. 

In April 1984, medical records were associated with the 
claims file which indicated that the veteran had been 
hospitalized at the VA Medical Center (VAMC) in Durham, North 
Carolina, from January 1984 to February 1984.  It was noted 
at the time of admission that the veteran had reported being 
mentally fine until two years prior to admission, when he 
began feeling increased "pressure" from people with whom he 
worked.  He reported beginning to hear voices about that time 
as well.  During that time, he was completing his last year 
in the Army Reserve from which he was discharged in 1982.  
The veteran was subsequently diagnosed as having 
schizophrenia, paranoid type.  

By an April 1984 rating action, the RO, in pertinent part, 
denied service connection for a nervous condition.

In October 1985, the veteran filed another claim concerning, 
in part, service connection for schizophrenia.  

By a December 1985 rating action, the RO reopened the 
veteran's claim but continued to deny service connection for 
schizophrenia, paranoid type.

In March 1985, medical records from the Dorothea Dix Hospital 
in Raleigh, North Carolina, were associated with the claims 
file.  These records reflect that the veteran was admitted at 
this facility in March 1985 on a court order for evaluation 
of his capacity to proceed on current charges of driving 
while license revoked, driving without an operator's license 
and driving while under the influence.  It was noted that the 
veteran had had two previous hospitalizations at Cherry 
Hospital and had been previously seen at the Wilson-Greene 
Mental Health Center.  The veteran was diagnosed as having 
schizophrenia, paranoid type, chronic.  

In a written statement dated in November 1985, the veteran 
asserted, in part, that he did not have "this sickness" 
when he joined the Army, but after he was discharged, he 
started having all kinds of problems dealing with civilian 
life.  He reported that he had been told to see a 
psychiatrist before he was discharged but he did not get to 
see one.  Later in his statement, the veteran again asserted 
that he had wanted to see a doctor in the Army but indicated 
that he had been afraid that he might get kicked out for 
making such a request.

In a December 1985 written statement, the veteran asserted 
that he "got sick" beginning in May 1978 while serving in 
Illsheim, Germany.  The veteran indicated that he had 
reported his condition to a "Capt. [redacted]," but he was told 
that it was nothing to worry about.  According to the 
veteran, everything turned against him in 1979, but he kept 
himself together.

In August 1986, medical records from the Wilson-Greene Mental 
Hospital were associated with the claims file.  These records 
reflect, as summarized by an August 1986 letter from a 
Wilson-Greene Mental Health nurse, that the veteran was first 
seen in the inpatient unit in 1983 and was diagnosed as 
having brief reactive psychosis.  He was transferred to 
Cherry Hospital with involuntary commitment papers.  The 
veteran was seen at Wilson-Greene numerous times between 1983 
and 1986.  The current diagnosis was schizophrenia, paranoid 
type, in remission.  

In a Form 9 filed in October 1986, the veteran asserted that 
his nervous condition had existed while he was on active 
duty, but he did not seek treatment out of fear.  

In May 1987, the Board denied service connection for an 
acquired psychiatric disorder.  

In February 1988, medical records from the VAMC in 
Washington, D.C., were associated with the claims file.  
These records reflect outpatient treatment of the veteran for 
paranoid schizophrenia in October 1987.

In April 1988, additional medical records from the Durham 
VAMC were associated with the claims file.  These records 
reflect that the veteran obtained inpatient treatment for 
chronic paranoid schizophrenia with recurrent psychotic 
decompensations in February 1988.  

By a May 1988 rating action, the RO appeared to reopen the 
veteran's claim but continued to deny service connection for 
a nervous condition.

In May 1989, the veteran testified before members of the 
Board in Washington, D.C.  

In a June 1989 decision, the Board denied service connection 
for a psychiatric disorder.  The Board noted in its decision 
that during his May 1989 hearing, the veteran stated that the 
first symptoms of his mental disease appeared in 1978, when 
he experienced hallucinations, homicidal thoughts and a 
belief that people were following him and wanted to kill him.  
The veteran attributed his mental difficulties to training he 
had received while on active duty.  This training involved 
coordination of his activities with high political figures 
during times of national emergency or alert.  The veteran 
explained that this training had caused him to have trouble 
coping with civilian life.  The veteran was not sure when he 
received his first post-service treatment but though it was 
in 1981 or 1982.  The Board noted that a tape of the 
veteran's hearing was on file.  The Board concluded, in 
pertinent part, that a psychiatric disorder was not incurred 
in or aggravated by active military service, and that a 
psychosis may not have been presumed to have been incurred in 
service.  This decision became final as of June 12, 1989, and 
the Chairman of the Board has not ordered reconsideration of 
this decision to date.  38 U.S.C.A. § 7103 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).

In April 1990, additional medical records from Cherry 
Hospital were associated with the claims file.  These records 
detail hospitalization of the veteran for an acute 
exacerbation of his chronic paranoid schizophrenia in 
November 1989.  

In May 1990, additional medical records from the Wilson 
Memorial Hospital were associated with the claims file.  
These records reflect hospitalization of the veteran in 
January 1988 for chronic schizophrenia.  It was noted on one 
of the associated records that the veteran had a long 
psychiatric history of chronic schizophrenia, dating back for 
several years.  These records also reflect that the veteran 
was hospitalized in July 1989 and August 1989 for paranoid 
schizophrenia.  
   
In June 1991, additional medical records from the Durham VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, the veteran's hospitalization at this 
facility in November 1989 for acute exacerbation of paranoid 
chronic schizophrenia.  It was noted that the veteran had a 
long history, since 1979, of chronic paranoid schizophrenia 
with multiple psychiatric hospitalizations.  It was noted 
later in the report that the veteran's first hospitalization 
was in 1983.  The veteran stated that he played high school 
sports and did quite well in school.  

Additionally in September 1991, a letter dated in November 
1990 received from an individual affiliated with the 
veteran's high school was associated with the claims file.  
In this letter, this individual stated that the veteran had 
had no physical problem while he played football for the high 
school.  

Additionally in September 1991, a December 1990 letter from 
the Director of Community Affairs of Wilson, North Carolina, 
was associated with the claims file.  In this letter, this 
individual essentially stated that the veteran was a much 
different man from what he was prior to his miliary service 
duties.  Prior to military service, the veteran was a healthy 
young man who excelled in athletics (track and football) and 
drama.  He worked as a responsible school bus driver for two 
years.  Upon graduation from high school, the veteran worked 
as a materials handler operating a fork lift until he was 
recruited for military service in June of 1976.  When the 
veteran returned to the community in July 1979, he was 
employed as an air compressor assembly man for approximately 
ten months before he was terminated due to emotional and 
physical difficulties unrelated to his job assignments.  
Since that time, the veteran had been unable to obtain and 
maintain steady gainful employment.  It was noted that there 
was no reason to believe the veteran had any mental or 
physical problems prior to his military assignments.

In November 1991, medical records from the North Carolina 
Division of Mental Health were associated with the claims 
file.  These records reflect, in part, hospitalization of the 
veteran for psychiatric symptoms in May 1983, January 1984, 
October 1985, July 1988, November 1989 and September 1991.  
Upon admission in January 1984, the veteran reported, in 
part, that he had heard voices for the prior two years.  Upon 
admission in September 1991, the veteran stated that he had 
been depressed since back in the 1970s when he was in the 
military service.  The veteran stated that he held the 
military responsible for his emotional illness and he 
strongly believed himself to be eligible for disability 
compensation from the VA.  

In March 1992, a letter dated in January 1992 written by the 
veteran's mother was associated with the claims file.  In 
this letter, the veteran's mother asserted, in part, that the 
veteran did not have any "mind confusion" prior to entering 
active duty.  Following his separation, he "was just a 
different child." 

 In April 1992, a letter from Krishna Verma, M.D., was 
associated with the claims file.  In this letter, Dr. Verma 
stated that the veteran had been attending the Wilson-Greene 
Mental Health Center since April 1983.  After summarizing the 
veteran's treatment and symptoms, Dr. Verma confirmed the 
veteran's diagnosis of schizophrenia, chronic, paranoid type.  

In November 1993, the veteran filed a written statement, 
indicating, in part, that he sought to reopen his claim for 
service connection based on new and material evidence.   

In December 1993, additional medical records from the Wilson-
Greene Mental Health Center were associated with the claims 
file.  These records reflect continued treatment of the 
veteran's psychiatric symptoms from March 1983 through 
October 1993.  During a treatment session in December 1992, 
the veteran reported a rape in 1979 that he was accused of, 
which reportedly had occurred in Germany.  He also stated 
that at age 8, he was struck by a car and suffered head 
injuries.  

Additionally in December 1993, medical records from the John 
Umstead Hospital in Butner, North Carolina, were associated 
with the claims file.  These records reflect hospitalization 
of the veteran for psychiatric symptoms in October 1993.  

Additionally in December 1993, medical records from Cherry 
Hospital were associated with the claims file.  These records 
reflect hospitalization of the veteran for chronic paranoid 
schizophrenia between October 1993 and November 1993, 
following transfer from the Umstead Hospital.  

In a December 1993 letter, a staff nurse from the Wilson-
Greene Mental Health Center summarized the veteran's 
psychiatric treatment from 1983 to November 1993.  

Additionally in December 1993, medical records from the 
Durham VAMC were associated with the claims file.  These 
records reflect the veteran's hospitalization in November 
1989, and continued treatment for psychiatric symptoms in 
October 1993 and December 1993.

In January 1994, the veteran filed a written statement, 
asserting, in part, that he was entitled to service 
connection for a nervous condition.

In February 1994, medical records from the Durham VAMC were 
associated with the claims file.  These records reflect that 
the veteran was hospitalized for acute exacerbation of 
psychosis in January 1994.  He was discharged in February 
1994.  A duplicate copy of this hospitalization report was 
associated with the claims file in March 1994.

In a March 1994, a letter from Paul T. Kayye, M.D., a 
consulting psychiatrist at Wilson Mental Health Clinic, was 
associated with the claims file.  In this March 1994 letter, 
Dr. Kayye wrote, in part, that the veteran claimed he was 
discharged from the active and reserve Army because of his 
illness.  

Additionally in March 1994, a two page statement, written in 
pencil on lined paper, was associated with the claims file.  
The statement is purportedly written by one of the veteran's 
elementary school teachers.  Though difficult to decipher in 
places and often ungrammatical, the individual who wrote it 
stated that the veteran had been hit by a car at a young age, 
and was slow in school.  Nevertheless, he was still able to 
graduate from high school and entered a military career.

Additionally in March 1994, a letter dated in December 1993, 
written by the veteran's neighbors, was associated with the 
claims file.  This letter is written in one handwriting on 
the first page, and a distinctly different handwriting on the 
second page.  In any case, the statement includes assertions 
to the effect that during high school, the veteran was a well 
adjusted young man.  He later drove a school bus and held 
several other jobs prior to being recruited within the 
military service.  When the veteran returned to his community 
after spending several years in the military service, it 
became quite apparent that his emotional stability and 
physical well being had diminished quite severely since his 
high school years. 

Additionally in March 1994, a letter dated in January 1994, 
written by an employment and training counselor at the 
Opportunities Industrialization Center, Inc., in Wilson, 
North Carolina, was associated with the claims file.  This 
letter included assertions to the effect that the veteran 
appeared to be an individual whose capacity had been altered.  
It was evident that something went wrong during his military 
tenure.  In this individual's opinion, the veteran's military 
experience left him mentally and physically unable to cope 
with a normal life.  

Additionally in March 1994, a letter dated in January 1994, 
written by someone who had known the veteran for 20 years, 
was associated with the claims file.  The letter primarily 
describes the veteran's psychological symptoms and behavior. 

Additionally in March 1994, a letter dated in February 1994, 
written by an adjutant of the Disabled American Veterans, was 
associated with the claims file.  This letter essentially 
asserted that the veteran had PTSD caused by NATO War 
Exercises. 

Additionally in March 1994, a statement written by the 
veteran's former teacher and assistant principal was 
associated with the claims file.  This individual asserted 
that since the veteran's return from military service, he was 
a very different person from the one known previously.  It 
was also asserted that the veteran had problems which were 
service-related. 

Additionally in March 1994, a written statement purportedly 
written by another former teacher of the veteran was 
associated with the claims file.  In this statement, it was 
again essentially asserted that the veteran had no problems 
before service. 

In a March 1994 written statement, the veteran asserted, in 
part, that he had not been able to hold a job since 1979 and 
had seen troops killed during a NATO exercise in 1977.

In July 1994, the veteran underwent a neuropsychiatric 
examination for VA purposes.  It was noted that the veteran 
had had a long history of psychiatric problems and had been 
hospitalized over 20 times.  Following an examination, the 
veteran was diagnosed as having, in part, schizophrenia, 
paranoid type.    

The veteran was also referred by the VA for a psychological 
evaluation in July 1994.  It was noted that the veteran 
enlisted in the Army in 1976 after having finished high 
school.  He stated that he had wanted to "get away" and 
therefore responded positively to a recruiter who had come to 
his school.  His MOS was motor transportation and he was 
assigned to the 1st Armored Division.  He was stationed in 
Germany for two and a half years where he was assigned as a 
driver for a Colonel.  He remained there until July 1979, at 
which time he left the service.  When asked to draw his most 
distressing memory from his time in the service, the veteran 
sketched absently on paper while he described having been 
discriminated by a Sergeant who did not like him because he 
worked "for the brass."  He stated that this Sergeant 
attempted to frame him, accusing him of raping his daughter, 
armed robbery, and murder.  The veteran stated that before 
leaving Germany to come back to the United States at the end 
of his tour, he was abducted by the FBI for questioning for 
ten days in Frankfurt.  He claimed that the military police 
also took him into the woods and beat him severely.  When it 
was finally discovered that he was innocent, the veteran was 
released to return to the United States.  

The veteran stated that he "loved" his job in the service 
and wanted to perform it seven days a week.  He stated that 
on his days off, he would go into the woods and perform his 
reconnaissance.  He said that he was so "hyped up and ganged 
up to fight a war" that he would practice in the German 
forest.  He spoke with pride of his service as a driver 
during NATO exercises while he was stationed in Europe.  He 
stated that he had access to top secret intelligence at the 
time and that soldiers were being killed daily, which he knew 
because of the reports coming into headquarters about 
casualties.  He presented the examiner with copies of 
commendations for his service as proof of his special status 
and performance during these exercises.  He stated that he 
had had difficulty fitting in with other troops because of 
the fact that he had this special status and was frequently 
ridiculed by his fellow soldiers.  

The veteran stated that his problems began as soon as he left 
active duty in July 1979.  He stated that he thought he was 
"brainwashed by the Army."  He reported being obsessed with 
thoughts of killing.  He would go out to the woods on a daily 
basis to dig foxholes and act as if he were involved in 
combat.  He reported doing cadence up and down his street at 
home and walking ten to twenty miles per day.  He stated that 
he had had a difficult time coping with the "killer 
instinct" that he obtained in the Army.  He stated that 
everyone was "against me" and that he could trust no one.  
He was under the impression that everyone he met, including 
his family, was out to kill him.  He broke car windows and 
was involved in frequent fights.  

The veteran reported that at one time in Germany, he was in 
the woods "low crawling" when he saw the 101st Airborne 
coming in after him.  He then decided that he was going to 
take them all on with his M16.

The veteran reported that his brother was shot and killed 
while he was stationed in Germany.  He presented letters from 
relatives and a teacher from his childhood which all 
described him as being "upstanding" and cooperative as a 
child and having experienced considerable change in his 
presentation since his return from the service.  When asked 
to describe himself as a child, the veteran stated that he 
had been good in school, although he was suspended on one 
occasion.  He stated that this occurred when he was giving a 
speech on Martin Luther King and refused to get down from the 
podium after the teacher told him to be quiet.  He described 
himself as a child as being "a minister" and "always 
preaching."  He stated that he would go into his room alone 
and "preach up a sweat."  He played football, ran track, 
and drove a school bus before his enlistment in the service.  
He stated that he had never married because he had "not been 
stable since I got out of the service." 

The licensed psychologist concluded that the evaluation 
supported a diagnosis of schizophrenia and that the veteran 
had reportedly experienced a dramatic deterioration of 
functioning since his time in the military.  The psychologist 
further stated, in pertinent part, as follows:

It is difficult to ascertain the exact 
role that his Army experience played in 
precipitating his psychotic 
deterioration.  The overt implications 
are that he was functioning adequately 
prior to his time in the service as 
reflected in the letters of support he 
presented.  His own report of his 
childhood, which should be taken with a 
grain of salt given his tendency to 
distort reality at the present time, 
indicate some peculiar functioning when 
he was a child, e.g. going into his room 
to "preach up a sweat".  It is possible 
that [the veteran] had some prodromal 
indicators of Schizophrenia and the 
intensity of his experience in the 
service provided a framework around which 
his eventual psychotic deterioration 
could be focused in terms of delusional 
material and hallucinatory experiences.  

In July 1994, additional service records were associated with 
the claims file.  These records, in part, confirm that the 
veteran served as a heavy vehicle driver in Germany from 1976 
through 1979.  

In August 1994, the veteran submitted a handwritten 
statement, essentially reasserting his claim concerning 
service connection for a psychiatric condition.

In October 1994, medical records from the Durham VAMC were 
associated with the claims file.  These records reflect that 
the veteran was hospitalized for chronic paranoid 
schizophrenia and polysubstance abuse in September 1994. 

By a June 1995 rating action, the RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen the claim concerning service connection 
for schizophrenia.

In November 1995, the veteran filed a written statement, 
again seeking to reopen his claim concerning service 
connection for schizophrenia.  

Subsequently in November 1995, the veteran submitted 
additional documentation in support of his claim.  In 
addition to documents duplicative of those previously 
submitted, the veteran also submitted, in part, letters of 
appreciation for his service in Germany from several 
commanding officers.

In January 1996, the veteran filed another written statement, 
seeking service connection for chronic paranoid 
schizophrenia.  

In a January 1996 letter, Dr. Verma reported, in pertinent 
part, that the veteran firmly believed that his schizophrenic 
symptoms started while he was serving in the military.  
However, Dr. Verma noted that he did not have any prior 
records before the veteran was first seen at Wilson-Greene 
Mental Health Clinic in 1983.  Dr. concluded his letter by 
stating that the veteran had persistently maintained the view 
that he got his psychiatric illness because of military 
service.    

In January 1996, additional medical records from the Durham 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, hospitalization of the veteran in 
July 1995.  He reported a long history of chronic paranoid 
schizophrenia.  He stated that he saw combat in the Vietnam 
era and thought he was able to know exactly who would die 
during attacks.  The veteran stated that he was an 
intelligence officer during service.  

In February 1996, additional medical records from the Cherry 
Hospital were associated with the claims file.  These records 
reflect, in part, hospitalization of the veteran for 
schizophrenia, paranoid type, unspecified, in December 1993.  

By a February 1996 rating action, the RO determined that new 
and material had not been submitted to reopen the veteran's 
claim concerning service connection for schizophrenia.  

In a written statement associated with the claims file in May 
1996, an adjutant of the Disabled American Veterans asserted, 
in part, that the veteran had schizophrenia in service and 
had been under doctor's care for this condition since 
discharge.  

The claims file also contains copies of letters to the 
President and the Secretary of Veterans Affairs, written by 
the veteran and his representative, in support of his claim 
to reopen.

The claims file also contains a letter dated in October 1996, 
written by Gary H. Bachara, Ph.D.  This letter includes the 
following text:

[The veteran] grew up in conditions 
commonly attributed to the development of 
Schizophrenia; his parents were highly 
religious and unpredictably punitive in a 
violent manner.  [The veteran] describes 
being beaten with an ax handle by his 
father.  He also reported frequently 
being stripped naked and whipped with an 
electric cord by his mother.  He was not 
allowed a life of his own as a child and 
related his father made him quit the 
football team in high school in order to 
sing in the choir at his father's church.

[The veteran] describes his activities in 
high school as preaching a lot.  After 
high school, [the veteran] joined the 
military and I am sure you are familiar 
with the circumstances, etc.  During his 
military career, he described himself as 
being a loner, not getting along with 
other servicemen. . . . 

It is obvious that his paranoia and 
hallucinations are military oriented but 
it is impossible to say that he would 
have never developed schizophrenia had he 
not been in the military. . . . 

By an October 1996 rating action, the RO confirmed its prior 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim concerning service 
connection for schizophrenia.  

In November 1996, written statements signed by Dr. Bachara 
were associated with the claims file.  One statement 
contained the following text:

[The veteran] has been evaluated by me 
during the period 8-96 - Present [and] it 
is my feeling that he was schizophrenic 
in his later years of high school and 
while in the military.

In November 1996, the veteran filed a written statement which 
was construed to be a notice of disagreement with the October 
1996 rating action.  

In a January 1997 statement of the case, the RO reopened the 
veteran's claim based on new and material evidence, but 
continued to deny service connection for schizophrenia on the 
merits.  

In written statements dated in January 1997, May 1997 and 
June 1997, Dr. Bachara wrote, in pertinent part, that the 
veteran's schizophrenia began in his later years of high 
school and was aggravated by his military experience.  

The veteran testified before a local hearing officer in May 
1997.  The veteran stated, in part, that he enjoyed his 
period of active duty, but decided not to reenlist due to 
pressure and stress.  He started feeling nervous in the 
barracks and he could not handle it any more.  When the 
veteran returned to the U.S., he began doing assembly for air 
compressors, a job which he held for six to ten months.  The 
veteran claimed that he was fired due to his nervous 
condition and inability to get along with people.  The 
veteran subsequently worked in a tobacco factory and as a 
carpet layer, and was terminated from both jobs apparently 
due to his nervous condition. 

In a May 1997 supplemental statement of the case, the RO 
continued to deny service connection for schizophrenia.  

In a Form 9 filed in June 1997, the veteran asserted, in 
part, that he had been treated for stress and headaches 
(resulting from his paranoia) in Germany in 1977.  He 
asserted that prior to going into the military, he was run 
over by a car.  He was about six years old and his head was 
injured.  According to the veteran, the car accident caused 
him to be stressful and nervous.  

In a letter dated in July 1997, Dr. Bachara reasserted his 
opinion that the veteran's schizophrenia had worsened as a 
result of his military service experience.   

The veteran underwent a mental disorders examination for VA 
purposes in September 1997.  He stated that he had had 
difficulties since 1986, and that he was "paranoid."  The 
veteran stated that he heard voices making comments and 
telling him what to do.  He had been hospitalized roughly 20 
times, most of the time involuntarily.  The first time he was 
hospitalized was in 1982.  Following an examination of the 
veteran, the VA examiner made the following conclusion in his 
report:

Veteran's [claims file] reviewed.  Review 
of service military and records after 
discharge fail to establish that [the 
veteran] manifested any psychiatric 
symptoms while on active duty.  His 
illness had its onset after he was 
discharged from service.  

In a February 1998 supplemental statement of the case, the RO 
continued to deny service connection for schizophrenia.  

In a Form 9 filed in April 1998, the veteran continued to 
assert that he had had schizophrenia since he was in the 
service.  

In a written statement dated in June 1998, the veteran 
asserted, in part, that while service in Germany in 1978, a 
Sergeant Major tried to push him off a cliff at night as his 
jeep hung on a side of the cliff.  The veteran also asserted 
that a tank had nearly blinded him with a laser light on the 
jeep he was driving.  He asserted that he had not ever been 
able to get his horrible event out of his mind, and that he 
had been treated by doctors since his service days.      

In February 1999, the Board reopened the veteran's claim and 
remanded it back to the RO for additional development.

In February 1999, the RO wrote to the veteran and asked for 
his assistance in obtaining updated medical records. 

Subsequently in February 1999, the RO wrote to the Social 
Security Administration for information about the veteran.

In March and April of 1999, additional VA medical records 
were associated with the claims file.  These records reflect, 
in pertinent part, numerous hospitalizations of the veteran 
between May 1983 and May 1998 for psychiatric symptoms, 
primarily those of paranoid schizophrenia.

Subsequently in April 1999, a large number of records from 
Wilson-Greene Community Health Services were associated with 
the claims file.  These records reflect extensive outpatient 
treatment of the veteran for symptoms of paranoid 
schizophrenia between 1984 and 1998.   

Subsequently in April 1999, a letter from Dr. Bachara was 
associated with the claims file.  In this letter, Dr. Bachara 
stated that he saw the veteran as being "one hundred percent 
disabled based on aggravation of his schizophrenia by the 
military service."  

Subsequently in April 1999, a large number of medical records 
from the Social Security Administration were associated with 
the claims file.  These records detail, in pertinent part, 
psychiatric treatment and hospitalization of the veteran 
between 1983 and 1985.

In May 1999, duplicative medical records were associated with 
the claims file.

In letters dated in May 1999 and August 1999, Dr. Bachara 
again asserted that the veteran's schizophrenic chronic 
paranoid type was aggravated by the military.  Duplicative 
records were attached to the May 1999 letter, while the 
August 1999 letter also included a record listing medications 
the veteran was taking.   

In an August 1999 letter, a staff psychiatrist at Wilson-
Greene Community Mental Health Services noted, in part, that 
the veteran firmly believed his wartime experiences in the 
1970s caused or precipitated his underlying schizophrenia.  

In September 1999, the veteran underwent a psychiatric 
evaluation for VA purposes.  The examiner first noted in the 
report that he had not received medical records or a chart 
from VA for review, but that the veteran did provide a report 
prepared by Dr. Bachara.  The veteran also apparently 
presented his DD-214.  After summarizing the military and 
medical history as recounted by the veteran, and noting the 
veteran's continuing symptoms, the examiner diagnosed the 
veteran as having schizophrenia, paranoid type, episodic with 
no interepisode residual symptoms.  

In an October 1999 addendum, the examiner noted that he had 
been subsequently able to extensively review the veteran's 
treatment and hospitalization records, as well as the Board's 
February 1999 decision and remand.  The examiner reasserted 
his opinion that the veteran suffered from schizophrenia, and 
that this was first diagnosed in January 1984 upon his first 
hospitalization.  The examiner did not have any corroborative 
source of information about the veteran's emotional well 
being before active duty.  As a result of this, and based on 
the information available for review in the veteran's 
records, the examiner could not ascertain or refute the 
existence of a psychiatric disorder before the veteran's 
enrollment in active military duty.  The examiner also 
included the following text in the addendum: 

Based on [the veteran's] historical 
account and documentation of his 
psychiatric hospitalization, it is my 
medical opinion that his schizophrenic 
disorder started around his last year in 
active military duty.  This would have 
been around the [latter] part of 1977 
through the early part of 1978.  
Following his discharge from the Army in 
1979, he has had multiple psychiatric 
hospitalizations.  He has had a total of 
twelve psychiatric hospitalizations to 
Cherry Hospital alone, and from his 
records, it appeared as if he has had 
gradual deterioration over the years . . 
. . [m]ost probably as a result of his 
schizophrenic illness.  

In February and March of 2000, additional treatment records 
and psychological test results of the veteran, from the 
offices of Dr. Bachara, were associated with the claims file.

In a March 2000 supplemental statement of the case, the RO 
continued to deny service connection for schizophrenia.

In June 2000, a written statement from the veteran and a 
duplicative copy of a June 1999 written statement from Dr. 
Barachara were associated with the claims file.  In a 
separate written statement, the veteran's representative 
waived any prior RO review of these documents.

II.  Analysis

The Board has previously determined that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection.  It must next be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded.  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In this case, lay evidence has been presented asserting that 
the veteran's psychiatric symptoms arose during his period of 
active duty.  There is also medical evidence that the veteran 
currently has been diagnosed as having paranoid 
schizophrenia.  There is also evidence, in the form of a 
medical examiner's October 1999 written statement, opining 
the veteran's schizophrenic disorder started in his last year 
of active military duty.  In light of the evidence presented, 
the veteran has submitted a well grounded claim.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well-grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim concerning service 
connection for schizophrenia.  38 U.S.C.A. § 5107 (West 
1991).  The RO has obtained and reviewed the appellant's 
service medical records, private medical records, VA medical 
records and Social Security records and has afforded the 
veteran numerous examinations and two hearings.  VA has 
fulfilled its duty to assist.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
l991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In this case, the veteran has claimed, among other things, 
that he has schizophrenia which was first manifested during 
active duty.  Considering the veteran's assertions and the 
evidence in the claims file, the Board referred this question 
for a new examination.  The examiner clearly concluded, as 
detailed in the October 1999 addendum detailed above, the 
veteran's schizophrenic disorder started around his last year 
in active duty.  This led to a gradual deterioration of his 
symptoms and numerous hospitalizations.  In light of these 
unmistakable conclusions reached by a physician authorized by 
the VA to examine the veteran, who had the benefit of all the 
veteran's service medical records as well as the claims 
folder, the Board finds that service connection for 
schizophrenia is warranted.


ORDER

Entitlement to service connection for schizophrenia is 
granted. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

